DETAILED ACTION

Response to Amendment
The Amendment filed 5/10/2021 has been entered. Claims 2-6 remain pending in the application. Claim 1 was cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclined in claim 4 and the claw in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, line 5, “read end” should be “rear end”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Siller (DE 102010045823 A1) in view of MHS (DE 4431808 C2).
Regarding claim 1, Siller teaches a method for cutting a foodstuff block (see Figure 1), the method comprising: 
providing a slicing machine (the device in Figure 2) having a front side (12, see Figure 1), 
the slicing machine comprising 
a circular blade (34) for slicing the foodstuff block and 
a transport slide for pushing the foodstuff block (see Figure 2),

the duct having (see annotated Figure 2), 
a first duct region (see annotated Figure 2) and 
a second duct region (see annotated Figure 2), the second duct region being arranged behind the first duct region with respect to the front side separated from the first duct region by a slot (slot for the cutter 34, see annotated Figure 2); 
and inserting the foodstuff block into the first duct region (see Figure 2).

    PNG
    media_image1.png
    516
    975
    media_image1.png
    Greyscale

Siller fails to clearly teach a user is standing and facing the front side of the slicing machine, a transport slide for drawing and pushing the foodstuff block, inserting the foodstuff block into the first duct region from the front side of the slicing machine between the transport slide and the front side, drawing the foodstuff block rearward with the transport slide over the slot and past the circular blade into the second duct region without cutting the foodstuff block; 
If there is any doubt that the element sited as the “front side” is not the front side of the device. Examiner notes that the device of Siller is an open duct device (see Figures 1-2), one of ordinary skill in the art can understand that a user can stand in front of the device with respect to Figure 1 in order to load the device with the foodstuff block, or the user can also stand in front of the device with respect to Figure 2 in order to load the device with the foodstuff block. 
Primary Examiner Ken Peterson (signed below) testifies that that it is understood that most devices can be loaded from the front or side.  For example, before the date of Applicant’s invention, Primary Examiner Ken Peterson has loaded his radial arm saw from both the front side, the left side and the right side.  He has also loaded his wheelbarrow from both the front side, the left side and the right side.  He has also loaded his blender, mixer and stovetop from both the front side, the left side and the right side.  The reasons for the variations in loading direction are generally two fold;  
A – the workpiece is being picked up on a particular side, and the quickest path is a straight one, which could be front, left or right sides.
B – there are temporary obstacles on one side, thus necessitating approaching from a different side.
Therefore, it would have been obvious to a person of ordinary skill in the art to try to have the user standing and loading the foodstuff block in front of the front side of the device 
Thus, any of three sides can be considered the front side.
MHS teaches a vertical duct food cutter including a slicing machine comprising a circular blade (16) for slicing the foodstuff block and a duct (the assembly of 30) for receiving the foodstuff block (see Figure 1), the duct having a longitudinal direction (along 36) corresponding to an advancing direction of the foodstuff block (the advancing direction is the same as the longitudinal direction, see Figure 1), a first duct region (portion of 30 above the cutter 16 in Figure 1) and a second duct region (portion of 30 below the cutter 16 in Figure 1), the first duct region being at least partially separated from the second duct region by a slot (slot for the cutter 16, see Figure 1), inserting the foodstuff block into the first duct region from the top side of the slicing machine between the transport slide (36) and the top side (see Figure 1), drawing the foodstuff block rearward with a transport slide over the slot and past the circular blade into the second duct region without cutting the foodstuff block (page 5, paragraph 6 of the translation); pushing the foodstuff block forward with the transport slide past the circular blade while cutting the foodstuff block with the circular blade to provide a cut slice pack in the first 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Siller to change the food movement system to allow the drawing of the foodstuff block rearward with a transport slide (including claws 40) over the slot and past the circular blade into the second duct region without cutting the foodstuff block; pushing the foodstuff block forward with the transport slide past the circular blade while cutting the foodstuff block with the circular blade to provide a cut slice pack in the first duct region, as taught by MHS, in order to allow even cutting of each slice in the food block (page 5, paragraph 6 of the translation of MHS). Furthermore, the device of modified Siller teaches a transport slide for drawing and pushing the foodstuff block and the inserting the foodstuff block into the first duct region from the front side of the slicing machine between the transport slide and the front side (since the transport slide needs to be behind the foodstuff block, in order to pull the food into the second region), since the transport slide need to be behind the foodstuff block loaded in order to performed the added function of MHS, such as pulling the foodstuff block and push the foodstuff block back to the first duct region. 
Regarding claim 3, modified Siller teaches aligning the duct to be horizontal (aligning the foodstuff block travel direction of with the horizontal direction, see annotated Figure 2).
Regarding claim 4, modified Siller teaches aligning the duct to be inclined (since the claimed does not require the foodstuff block travel direction aligning with the duct to be 
Regarding claim 5, modified Siller teaches providing the transport slide with a plurality of mutually adjacent claws, and digging the mutually adjacent claws into a rear end of the foodstuff block, the rear end facing the second duct region (as modified in claim 2, see Figure 2 of MHS).
Regarding claim 6, modified Siller teaches pushing the foodstuff block forward is performed incrementally (since the cut is one slice at a time, the foodstuff block is considered pushing incrementally).


Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument “front side” cited in the office action for Siller is not the front side. From the interview with the applicant on 4/30/2021 and the example video of the device of the invention, Examiner note the foodstuff block is drop from above the first duct while the user is standing from the front side (narrow side of the device) of the device. The claims does not have any other structure required of the “front side”. The front side of Siller cited by the examiner is also the narrow side of the device, and it would have been obvious to one of ordinary skill in the art to try and drop the foodstuff block from the front side cited by 
In response to applicant's argument to the arrangement of the front side, foodstuff block and transport slide arrangement. Examiner notes that the combination of the modified Siller teaches this limitation, the device of modified Siller teaches a transport slide for drawing and pushing the foodstuff block and the inserting the foodstuff block into the first duct region from the front side of the slicing machine between the transport slide and the front side (since the transport slide needs to be behind the foodstuff block, in order to pull the food into the second region), since the transport slide need to be behind the foodstuff block loaded in order to performed the added function of MHS, such as pulling the foodstuff block and push the foodstuff block back to the first duct region.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, although Siller teaches some kind of sensor system in the device, Siller does not provide detail of the sensor system and how the food is measured. Therefore it would have been obvious for the MHS to provide the details on how foodstuff block is measured .
If Applicant would like to float any claim amendments to distinguish over the prior art rejection, they are welcome to call the Examiner any time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/03/2021
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724